UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission file number 333-168527 BREEDIT CORP. (Exact Name Of Registrant As Specified In Its Charter) Delaware 68-0080601 (State of Incorporation) (I.R.S. Employer Identification No.) 40 Wall Street, 28th Floor, New York, NY 10005-1313 (Address of Principal Executive Offices) (Postal Code) Registrant's Telephone Number, Including Area Code: 1-866-483-9414 Securities Registered Pursuant to Section 12(g) of The Act: Common Stock, $0.0001 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934. Yes ¨ No x Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in the definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ On March 25, 2014, the aggregate market value of the 61,412,583 shares of common stock held by non-affiliates of the Registrant was approximately $41,146,431 based on the asked price of the Registrant's common stock on March 25, 2014. On March 25, 2014, the Registrant had 85,987,583 shares of common stock outstanding. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer (as defined in Rule12b-2 of the Exchange Act) or a smaller reporting company . Large accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x TABLE OF CONTENTS Item Description Page PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 1A. RISK FACTORS 8 ITEM 1B. UNRESOLVED STAFF COMMENTS 14 ITEM 2. DESCRIPTION OF PROPERTY 14 ITEM 3. LEGAL PROCEEDINGS 14 ITEM 4. MINE SAFETY DISCLOSURES 14 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 15 ITEM 6. SELECTED FINANCIAL DATA 17 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION 17 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 24 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 ITEM 9A. CONTROLS AND PROCEDURES 25 ITEM 9B. OTHER INFORMATION 25 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT AND CORPORATE GOVERNANCE 26 ITEM 11. EXECUTIVE COMPENSATION 28 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 30 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 30 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 31 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 31 1 Cautionary Statement regarding Forward-Looking Statements This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).These forward-looking statements relate to future events or our future financial performance.In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology.These forward-looking statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks set out in the section hereof entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: ● risks related to our ability to continue as a going concern; ● the uncertainty of profitability based upon our history of losses; ● risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our projects; ● risks related to our ability to fund our sales and marketing costs; ● risks related to conducting business internationally due to our operations in Israel; ● risks related to our ability to commercially exploit our IDSS technology into commercial products; ● risks related to our ability to successfully prosecute and protect our intellectual property; ● risks related to tax assessments; and ● other risks and uncertainties related to our prospects, properties, and business strategy. The above list is not an exhaustive list of the factors that may affect any of our forward-looking statements.These and other risks described in this report should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward-looking statements are made based on management’s beliefs, estimates and opinions on the date the forward-looking statements are made, and we undertake no obligation to update forward-looking statements should these beliefs, estimates, and opinions or other circumstances change.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these forward-looking statements to actual results. Our financial statements are stated in United States dollars (“US$”) and are prepared in accordance with United States generally accepted accounting principles (“GAAP”). In this Annual Report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the shares of our common stock. As used in this Annual Report, the terms "we," "us," "our," "BreedIT," the “Company” and the "Registrant" mean BreedIT Corp. unless the context clearly requires otherwise. 2 PART I ITEM 1. DESCRIPTION OF BUSINESS Formation and Background We were incorporated on May 26, 2010, in the State of Delaware. Our authorized capital consists of 500,000,000 shares of our common stock (the “Common Shares”), par value of $0.0001. Our principal executive offices are currently located at the following address: 40 Wall Street, 28th Floor, New York, NY 10005-1313. Our telephone number is 1 (866) 483 - 9414. Our website is http://www.ibreedit.us We were organized for the purpose of developing and marketing software for an online gaming platform and entering into licensing agreements with online game service providers in the United States and world-wide. Our gaming platform enabled our customers to offer games of skill using our platform as part of their member services. During our year ended December 31, 2011, we generated revenues of approximately $93,000, virtually all of which was from the sale of a single license to one customer. During our year ended December 31, 2012, our revenues declined to approximately $6,000. This decline and our inability to successfully market our online gaming platform led our management and principal shareholders to reevaluate our business plan during 2013. As part of management's reevaluation, the Company conducted discussions with certain of its principal shareholders and other persons in Israel, during which the Company was introduced to Dr. Oded Sagee, the founder of BreedIT Ltd, organized under the laws of the State of Israel ("BreedIT Israel"). Recent Corporate Developments In our current report on Form 8-K filed August 19, 2013, we disclosed that we had entered into a preliminary agreement (the "Preliminary Agreement") with BreedIT Israel and its founder, Dr. Oded Sagee, pursuant to which we agreed to acquire 66.67% of BreedIT Israel's capital stock. Subsequently, we were issued 200 shares of BreedIT Israel’s capital stock ("Ordinary Shares") which represent 66.67% of BreedIT's outstanding Ordinary Shares with the founder, Dr. Oded Sagee owning the remaining 100 Ordinary Shares, representing 33.33% of the outstanding Ordinary Shares. In connection with the Preliminary Agreement, we agreed with Dr. Sagee that prior to the execution of any definitive agreement, certain conditions had to be satisfied, including, but not limited to: (i) completion of due diligence reviews; (ii) obtaining requisite regulatory approvals; and (iii) the execution of the binding agreement by and between BreedIT Israel and a leading Israeli university granting BreedIT Israel the exclusive, world-wide license fora unique and highly sophisticated decision making software used for the purpose of advanced agriculture breeding (the"IDSS Software"). On October 21, 2013, we filed our Form 8-K report disclosing that the Registrant, BreedIT Israel and Dr. Sagee executed the definitive Share Purchase Agreement (the "SPA") which provided that we inject an initial investment of US$245,000 (the "Initial Investment") which the parties agreed should be sufficient to fund BreedIT Israel's operations during the ensuing twelve-month period. The Registrant and BreedIT Israel further agreed that the remaining US$755,000 of the US$1,000,000 investment amount be funded from time to time, based upon BreedIT Israel's financial needs during the twelve-month period. The closing of the SPA was subject to the execution of the binding License Agreement between BreedIT Israel and the leading Israeli academic institution (the "Licensor"), which closed on October 24, 2013. Consideration for the purchase was paid by us through issuance of BreedIT Corp. Common Stock and Class A/B Options, the fair market value of the Tangible/Intangible Assets acquired, as of the valuation date, was determined to be $849,671 and the excess fair value of the assets over the fair value of the identifiable assets owned at closing of $630,880 was booked as goodwill. As the company is not generating income from the software sales yet and to ensure the asset is carried at no more than the recoverable amount, $630,880 or entire goodwill amount was impaired to expense during Q4 of 2013. On November 8, 2013, our board of directors authorized the filing with the State of Delaware of a Certificate of Amendment to its Certificate of Incorporation changing our name from Progaming Platforms Corp. to BreedIT Corp. On January 14, 2014, Mr. Yoel Yogev, the Registrant's newly-appointed Chief Executive Officer, accepted his appointment to become a member of the Registrant's Board of directors. The Registrant's Board of directors is now comprised of Mr. Itschak Shrem, Chairman, Dr. Ben-Zion Weiner, director, Mr. Erez Zino, director, and Mr. Yoel Yogev, director. On February 27, 2014, the Company announced that it had successfully completed the raise of the US$1,000,000 required under its agreements with BreedIT Israel. The Registrant and BreedIT Israel believed and continue to believe that the IDSS Software has significant commercial applications for the advancement of successful agricultural breeding programs world-wide. 3 Seed Development and the Breeding Process In order to enhance agricultural production on a continuing basis, increasing yield and developing disease-resistant crops, many series of steps are taken in the modern breeding process, including the following: ·Development of functional markers: DNA components of genes are analyzed and recognized as markers that breeders can use to determine which plants should be used to breed the next generation of high-performing plants; ·Development of parental stock: With improved parental stock, an offspring plant will be more resilient against insect and disease damage, while improving growth and yield; ·Quality control: Breeders realize the process of growing crops differs between seed and food production. Therefore, they maintain the highest standards for quality and germination of their seed production; and ·Back office support: This is a critical part of the process where an inventory of a plant’s genes is created to track and log the activity of those genes. The problem that breeders often confront is that data is created at a pace more quickly than it can be analyzed and properly utilized. As a result, seed companies have become increasingly dependent upon third-party technology and software so as to provide them with the ability to analyze, interpret and apply the significant amount of data they collect and/or is provided to them by third parties. Notwithstanding the forgoing, many of the computational tools utilized by the companies and academic institutions engaged in agricultural breeding and research often lack requisite information, industry standard design principles, scalability. In addition the information and other tools available to breeders and researchers often are not sustainable beyond the specific project they were meant to support. This results in many persons and entities engaged in the breeding industry lacking effective data, planning, reporting and intelligent decision making support systems to effectively support their breeding operations and business as well as foster their growth and profitability. We believe that breeders and researchers need modern integrative and cost effective solutions to enable them to reduce their product development time and expense and improve their success ratio. For seed companies and public breeding programs, it is well-established that information technology can increase efficiency and success by enhancing the management and analysis of existing plant breeding data, thereby facilitating correct decision making processes. Our IDSS Software BreedIT's agro-breeding technology, developed at The Robert H. Smith Faculty of Agriculture, Food & Environment of the Hebrew University of Jerusalem by a team led by Professor Haim Rabinowitch, was found to be suitable for integration with the Company's current software technology. Designed by breeders and software engineers for the purpose of optimizing their breeding procedures, we believe that BreedIT's state-of-the-art Intelligent Decision Support System (IDSS) for agro-breeding is equal to the most advanced technology solutions for plant breeders and researchers available in the market today. With our transition from being a provider of online gaming software to the developer and provider of an intelligent decision support system ("IDSS") utilized by the agriculture breeding industry, we were able to utilize our software programming expertise. Our business efforts are now being directed toward offering our IDSS Software program to a wide variety of users engaged in plant breeding, primarily within the seed industry. We plan on marketing our IDSS Software to agro-breeders, providing them with the ability to better plan, manage and analyze their breeding data and to perform research activities quickly and effectively so as to significantly increase production and plant quality. It is well-known in the agriculture industry that breeders devote significant amounts of time and resources into developing new and improved plant breeds the process can be data intensive, time consuming, costly and complex. We firmly believe that our IDSS Software provides breeders with a cost-effective and environmentally friendly software solution for plant breeding that will facilitate the development of improved genotypes used for floriculture, forestry and medicinal plants among other uses. BreedIT further believes that its state-of-the-art IDSS Software system will materially assist professional breeders throughout the breeding process, from the initial selection of the most suitable genetic resources to the selection of the most promising and compatible parent lines required for sophisticated and successful hybrid production of plants with increased tolerance to biotic and abiotic stress. IDSS can be customized to meet the needs of virtually any breeder according to the nature of their crop and breeding goals. IDSS is designed to reduce breeder product development efforts, time and expense by providing services from the simple review of the breeder's historical data, planning, design, field work, collection of information and data analyses by, among other things, facilitating communication between all parties involved in the breeding process, including specialists in Phytopathology, Molecular Biology, Agronomy, and field or laboratory trials in the service of the breeders. 4 BreedIT's proprietary IDSS Software platform has been tested and implemented at a number of international seed companies with operations in Israel. Our management believes that IDSS provides an established platform solution. IDSSa single software package providing seed breeders with the ability to manage variety and pedigree information, design trials, as well as aid in field operations, and analyze and store data eliminating time lost from transferring data between applications. This relational database allows researchers to quickly summarize variety performance across locations and time, permitting virtually instant retrieval of all data recorded for a specific genotype, rather than manually searching through hundreds or even thousands of individual files. As a result, researchers using IDSS can be far more productive and effective by being able to devote their time and effort to the critical extraction and interpretation of data. This, in turn, should improve the likelihood of successfully developing and releasing new and/or improved breed varieties capable of generating revenues in a more expeditious manner than previously available. The advanced features of BreedIT's IDSS Software include: • Plant modules: Based on the BreedIT group experience, plant modules create new and improved varieties exhibiting quality traits. These varieties are being developed using our IDSS Software with both traditional and advanced breeding methods, employing techniques such as marker-assisted selections, plant physiology, biochemistry and phytopathology; • Phytopathology - Our research team is able to identify and make available to breeders using IDSS new sources of resistance to fungal pathogens, viruses and pests, as well as develop new techniques for the efficient evaluation of plant response to inoculation by diseases and pests. Research encompasses bacterial, fungal and viral diseases, as well as nematodes and Bemisia (white fly); • Plant Biology - IDSS assists breeders or scientists utilizing our advanced technologies to create new traits and produce new plant varieties or animal types with valuable properties, both through classical genetic methods and by marker-assisted breeding. Based on tools developed by our breeding team and breeders using IDSS, the genetic base of the product development pipeline can be increased. Our team using IDSS has developed an array of molecular markers for more rapid identification of desired traits in individual plants; • Breeding Trials - Breeders conduct scores of trials each year to select parent and hybrid combinations that best meet the growers’ and the seed companies’ needs, with many trials taking place on-site in customers' fields in Israel, Turkey , Spain, France, Holland, Italy, Belgium and Mexico, all assisted by BreedIT's IDSS Software; and • Breeding Projects - Future directions of the breeding team which will be added annually to the BreedIT IDSS Software include: (i) (ii) Development of tomato, or other vegetable varieties displaying: increased anti-oxidative agents, improved flavor of high-yielders, heat-tolerance in greenhouses, disease-resistant and adaptation to specific regions; Development of rootstocks for grafting; (iii) Breeding indeterminate hybrids: characterized by large, high quality, Roma-shaped fruit with long shelf-life; and (iv) Breeding of cluster (truss) tomatoes or other vegetables with tasty fruits of different sizes, shapes and colors. Our Target Markets We seek to become a worldwide leading provider of a state-of-the-art software program for breeders, providing agro-breeding information technologies and decision support in an integrated system. We believe our IDSS Software provides a complete solution for seed or breeding companies with ongoing knowledge and support using the following IDSS features and capabilities: - Knowhow- Breeding based on the information and technology developed by Rabinowitch Group and our Licensor; - IDSS IT Software; - IDSS Software support and system maintenance; - Preliminary analysis consisting of IDSS configuration, system installation and training; 5 - Breeding support consisting of agriculture consultation, software adaptation; - Marketers who assist in selling, testing, analyzing, statistics and consulting services; - Professional courses; and - Remote learning services We intend to sell our IDSS Software to seed breeders, government agencies and researchers, together with o ongoing enhancement, maintenance and knowledge support including cloud capabilities and pay-per-use availability. Based on our experiences in selling our IDSS Software in Israel, we expect that our IDSS Software solution will permit us to penetrate significant markets world-wide, providing users with an additional module for their existing software. Alliances:BreedIT plans to enter into agreements with breeders to facilitate the cultivation of new and improved seed breeds and participate through royalties from the sale of seeds. We also plan to establish national and international alliances with major seed companies providing them with access to knowledge and proprietary technology developed by our Licensor, for which we have exclusive, world-wide rights. BreedIT Learning Center (CITLC): We plan to offer our clients/customers with a total customer support package which will include, among other services, the following: - Consultation support for our breeder and researcher customers - Our CITLC service group is designed to maintain close and continuing support with our customers, enhancing our ability to identify and resolve their requirements/needs and provide appropriate remedial computerized solutions that are practical for our customers to apply to satisfy their respective needs. - Academic courses: CITLC will offer courses on "Plant Varieties Breeding Information Technologies" utilizing our BreedIT Software as a model for our customers breeding programs, management by taking into consideration both theoretical and practical issues related to breeding program management. - Workshops and lectures: We plan on offering on a periodic basis workshops and lectures to our customers and prospective customers for the purpose of updating customers/users, which shall primarily include breeders and researchers, providing new and emerging technical advancements in breeding programs generally and in our IDSS Software specifically.Our workshops and lectures will address database management and handling and the advanced computer-based technology system offered by IDSS to support both basic genetic research and applied plant breeding. Medical cannabis:BreedIT will expand its capabilities to include medical plants, initially commencing with improved breeding of Medical cannabis. Medical cannabis traits that can be developed using our IDSS Software include: General Traits
